Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 

Response to Amendment
The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-10. 
Applicant’s submission of the new title on 09/10/2020 (“WAFER PROCESSING METHOD FOR DIVIDING A WAFER ALONG PREDEFINED DIVISION LINES”) has overcome previous objection to the Specification.



Allowable Subject Matter
Claims 1-10 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s arguments submitted on 12/31/2020 have been fully considered. The remarks and arguments (see pages 6-7) submitted by the Applicant for independent Claim 1 have overcome prior art of record. 

The cited prior art of record, Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”), Horigome et al. (US 20060134406 A1; hereinafter “Horigome”) and Han et al. (US 20120286429 A1; hereinafter “Han”) have been found to be the closest prior art.

Tuominen et al. (US 20150289379 A1; hereinafter “Tuominen”), Suga et al. (US 20120273831 A1; hereinafter “Suga”) and Arai et al. (US 20050221584 A1; hereinafter “Arai”) are being cited in this reason for allowance section (listed in the attached PTO-892) to demonstrate that they teach some portions of the allowable subject matter. However, it would not have been obvious to combine the teachings of Tuominen, Suga or Arai with the other prior art of record.

Regarding Claim 1: 
Regarding prior art Akutsu et al. and Horigome et al.:
Akutsu does not expressly disclose "…providing a polyolefin sheet, having no adhesive layer, directly in contact with a back side of the wafer and on a back side of the ring frame" together with " a uniting step of heating the polyolefin sheet as applying a pressure to the polyolefin sheet after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.
Horigome does not expressly disclose providing a polyolefin sheet, having no adhesive layer, directly in contact with a back side of the wafer and on a back side of the ring frame.

Regarding new prior art Han et al., Tuominen et al., Suga et al. and Arai et al.:

Han et al.:
Prior art Han has been employed in rejecting similar claims in the co-pending applications of this Applicant (Co-pending US Application numbers are: 16/743176, 16/674276, 16/799161).
Examiner reconsidered the rejections over Han. The relevant portions of the rejections from the co-pending applications are copied below to make the record clear of this instant application. 

“Han discloses a wafer processing method (figs. 3a-3m, 6a-6g; ¶ 0072-0079) for dividing a wafer 120 along a plurality of division lines 126 (fig. 3m, ¶ 0040; the non-active, inter-die wafer area or region 126 in between the semiconductor die or components 124 have been interpreted as a plurality of division lines) to obtain a plurality of individual device chips 124, the division lines being formed on a front side 130 of the wafer to thereby define a plurality of separate regions where a plurality of individual device chips 124 are individually formed, the wafer processing method comprising:
a preparing step of preparing a ring frame 220 (fig. 6a; ¶ 0072) having an inside opening (e.g., an opening formed by the wafer ring 220 as shown in fig. 6a; hereinafter “Ring_OPN”) for accommodating the wafer 120;
a providing step of positioning the wafer 120 in the inside opening of the ring frame (Ring_OPN) and providing a mounting tape 222 having no adhesive layer (Han teaches referring to fig. 6a “…Mounting tape 222 is polyvinyl chloride, polypropylene, polyethylene, polyolefin, or other similar material” (¶ 0072) and there is no evidence or expressed teaching of an adhesive layer on top of the mounting tape 222. The mounting assembly 224 is united with the wafer 120 with the help of the jig 224. Therefore, it is reasonable to interpret mounting tape 222 as a mounting tape having no adhesive layer) on a back side of the wafer 148 and on a back side of the ring frame (e.g. the side of the ring frame 220 which is in contact with the tape 222 shown in fig. 6a; hereinafter “Ring_back”), the mounting sheet 222 is in direct contact with the back side of the wafer 148 and the back side of the ring frame (“Ring_back”) (fig. 6a; ¶ 0072);
a uniting step of heating the mounting sheet 222 as applying a pressure to the mounting sheet 222 after performing the mounting sheet providing step, thereby uniting the wafer 120 and the ring frame 220 through the mounting sheet 222 by thermocompression bonding to form a frame unit in a condition where the wafer 120 and the ring frame 220 are exposed upward (figs. 6b-6c, 0074-0076; Han discloses “Jig 226 can heat mounting tape 222 to improve the elasticity of the mounting tape”, and “The movement of jig 226 relative to wafer ring 220 increases distance D and stretches or expands mounting tape 222, as shown by arrows 230”. Thus the uniting step includes heating the polyolefin sheet 222 while applying a pressure to the polyolefin sheet 222 using the jig 226 and meets the claim limitation of thermocompression bonding);
a dividing step of applying a laser beam 158 to the wafer 120 along each division line 126, the laser beam 158 having an absorption wavelength (e.g. a wavelength of 1064 nm) to the wafer 120, thereby forming a division groove 232 in the wafer 120 along each division line 126 to divide the wafer into the individual device chips 124 (figs. 3k-3m, ¶ 0048-0051); and
a pickup step of picking up each device chip 124 from the mounting sheet 222 after performing the dividing step (fig. 6g, ¶ 0079).

Han discloses the dividing step of applying a laser beam 158 to the wafer 120 along each division line 126 (figs. 3k-3m) before performing the uniting step (figs. 6b-6c).
However, Han does not expressly disclose performing the dividing step after performing the uniting step.
In the same field of endeavor, Akutsu discloses the wafer processing method (figs. 1a-5b) (¶ 0199-0215) comprising a dividing step of applying a laser beam L to the wafer 1 along each division line (Kerf) (e.g. plurality of streets, or prescribed dicing lines; ¶ 0004, 0205. Hereinafter “Kerf”) (figs. 3a-3c; ¶ 0205-0207) wherein the diving step has been performed after performing the uniting step of uniting the wafer 1 and the ring frame F through the mounting tape 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the wafer processing method of Han since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.”

In view of the reconsideration, Han does not expressly disclose a uniting step by thermocompression bonding after providing the mounting tape 222. Han discloses (figs. 222 via the jig 226 in order to form a gap 232 between the chips 124, which is part of the chip singulation process, not part of the uniting step. Furthermore, though Han does not expressly depict or show any adhesive layer or an adhesive surface over the mounting tape 222, it would be inherent in the mounting assembly process as shown in fig. 6a (¶ 0072). 
Hence, Han in view of Akutsu does not expressly disclose "…providing a polyolefin sheet, having no adhesive layer, directly in contact with a back side of the wafer and on a back side of the ring frame" together with " a uniting step of heating the polyolefin sheet as applying a pressure to the polyolefin sheet after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.


Tuominen et al.:
Tuominen discloses providing a polymer based support membrane 12 having no adhesive layer on a back side of the chips 6, such that the polymer based support membrane 12 is in direct contact with the back side of the chips 6 and the chips 6 can be attached with the polymer based support membrane 12 with the aid of a vacuum (figs. 1-3; ¶ 0034-0036).
 Tuominen does not disclose utilizing the polymer based support membrane in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Tuominen with the other prior art of record.

Suga et al.:
Suga discloses providing a thermoplastic resin based support carrier 21 (hereinafter “plastic sheet”) having no adhesive layer on a back side of the chips 16, such that the plastic sheet 21 is in direct contact with the back side of the chips 16 and the chips 16 can be attached with the plastic sheet 21 by applying heat to the plastic sheet 21 (figs. 2(a)-2(h); ¶ 0093-0096).
However, Suga does not disclose utilizing the plastic sheet having no adhesive layer in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Suga with the other prior art of record.

Arai et al.:
Arai discloses a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer (figs. 1-19), the wafer processing method comprising:
performing thermocompression bonding (i.e., heating around 2000 to 3000C while pressurizing; figs. 3-4, ¶ 0037) of the ring frame 12 and the outer peripheral surface of the wafer Wa without any adhesive agent (¶ 0037) and
T having an adhesive surface on a back side of the wafer Wb and on a back side of the ring frame F. 
Though Arai discloses thermocompression bonding of the ring frame and the outer peripheral surface of the wafer, however, Arai does not expressly disclose "…providing a polyolefin sheet, having no adhesive layer, directly in contact with a back side of the wafer and on a back side of the ring frame" together with " a uniting step of heating the polyolefin sheet as applying a pressure to the polyolefin sheet after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.
None of the prior art of record teaches or suggests, alone or in combination, “A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising:… "…providing a polyolefin sheet, having no adhesive layer, directly in contact with a back side of the wafer and on a back side of the ring frame; …a uniting step of heating the polyolefin sheet as applying a pressure to the polyolefin sheet after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NILUFA RAHIM/Primary Examiner, Art Unit 2893